STB Invs. Corp. v Sterling & Sterling, Inc. (2018 NY Slip Op 02912)





STB Invs. Corp. v Sterling & Sterling, Inc.


2018 NY Slip Op 02912


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Mazzarelli, J.P., Kapnick, Kahn, Kern, Singh, JJ.


6405N 650390/14

[*1] STB Investments Corporation, et al., Plaintiffs-Respondents,
vSterling & Sterling, Inc., Defendant-Appellant.


Goldberg Segalla LLP, New York (Peter J. Biging of counsel), for appellant.
Duane Morris LLP, New York (Fran M. Jacobs of counsel), for respondents.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 21, 2016, which denied in part defendant's motion to compel discovery, unanimously affirmed, without costs.
The motion court providently exercised its discretion when it limited discovery in this action (see generally Wyda v Makita Elec. Works, 162 AD2d 133 [1st Dept 1990]). The crux of this dispute is what coverage was offered by defendant to plaintiffs with respect to a demolition project. Thus, as previously stated by this Court on a prior appeal, "[b]ecause all documents  concerning insurance coverage for the Demolition Project' have been produced, there is nothing further to compel" (140 AD3d 449, 450 [1st Dept 2016]). The motion court appropriately directed plaintiffs to expand their search term to include the email address for "&commat;sterlingrisk.com," the producer who procured the disputed coverage, and beyond that, defendant has not "established that the line of inquiry they seek to pursue will avail them of any useful information" with respect to plaintiffs' comptroller, plaintiffs' architect, or conversations between plaintiffs' attorney and third parties (Monica W. v Milevoi, 252 AD2d 260, 264 [1st Dept 1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK